NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             JURNEE H., Appellant,

                                         v.

           DEPARTMENT OF CHILD SAFETY, N.M., Appellees.

                              No. 1 CA-JV 16-0282
                                FILED 3-28-2017


             Appeal from the Superior Court in La Paz County
                         No. S1500JD201500002
               The Honorable Samuel E. Vederman, Judge

                                   AFFIRMED


                                    COUNSEL

Carr Law Office, PLLC, Parker
By Sandra Carr
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda Adams
Counsel for Appellee Department of Child Safety


                        MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Jon W. Thompson joined.
                          JURNEE H. v. DCS, N.M.
                            Decision of the Court

W I N T H R O P, Judge:

¶1            Jurnee H. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to her biological daughter, N.M. (“the
child”), on the statutory ground of abuse or neglect.1 For the following
reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY2

¶2            At 1:17 p.m. on March 10, 2015, Mother took the child, who
was only nine months old, to a hospital emergency room. The child had
extensive bruising on her torso, neck, face, arms, legs, ears, and right hand;
a fractured right leg; bruising, tears, lacerations, and/or abrasions to her
upper and lower lips, mouth, tongue, and throat; and severe bruising to her
genitalia, which was swollen and discolored. The attending physician
noted the bruising was “in all stages of healing.”

¶3             Mother offered several possible explanations for the child’s
injuries, including that the child (1) had possible bug bites, (2) “is rough and
gets into stuff,” (3) fell off a bed or chair, and (4) may have been bitten by
the family dog, who plays “rough.”               Hospital staff believed the
explanations appeared inconsistent with the child’s injuries, however, and
contacted the police and the Department of Child Safety (“DCS”) due to
concerns of child abuse.

¶4             Parker Police Sergeant Mike Bailey arrived at the hospital and
interviewed Mother, who stated she had not noticed anything abnormal
when she changed the child’s diaper at 5:00 a.m. that morning, but when
she again changed the child’s diaper at approximately noon, she noticed for
the first time a large purple bruise on the right side of the child’s genitalia.
Sergeant Bailey—aided by the attending physician—examined the child
and noted the aforementioned injury did not appear “fresh.” Mother could
not explain how the child had sustained the other bruises, but suggested a
scrape on the child’s right thigh was due to a tight car seat strap. Mother
stated she had been the child’s sole caretaker over the previous week.



1      The court previously terminated the parental rights of the child’s
biological father, who is not a party to this appeal.

2       We view the facts and reasonable inferences therefrom in the light
most favorable to affirming the juvenile court’s order. Ariz. Dep’t of Econ.
Sec. v. Matthew L., 223 Ariz. 547, 549, ¶ 7, 225 P.3d 604, 606 (App. 2010).


                                       2
                         JURNEE H. v. DCS, N.M.
                           Decision of the Court

¶5            Later that day, the child was transported to Phoenix
Children’s Hospital, where she underwent a full skeletal survey, which
showed she had a spiral fracture of the right shin bone and a bucket-handle
fracture of the right leg bone near the ankle. Further imaging showed the
child’s throat had been punctured and was allowing air to leak into her
surrounding neck or chest cavity.

¶6             Roger Blevins, a forensic nurse practitioner, examined the
child and concluded she had “undergone extensive and intense physical
abuse that easily could have been lethal.” He opined that sexual abuse was
a “consideration” because the child’s “oral injuries [we]re highly
characteristic of having something forcefully shoved in the mouth,” such as
a penis, which alone could have been fatal. He further opined that the
bruises on the child’s mons pubis were “very characteristic of fingertip grab
marks,” the hematoma on her labia was “obvious evidence of blunt force
trauma,” and the leg fractures were “highly associated with abusive
injury.” Blevins concluded that the child’s injuries were the result of non-
accidental trauma and emphasized “the importance of protecting [the
child] from any potential perpetrators of this abuse” while the police and
DCS investigated the matter. When the hospital discharged the child on
March 12, DCS took temporary custody of her, placing her in foster care.

¶7             On March 13 and 14, Sergeant Bailey interviewed Mother,
who gave conflicting stories and timelines regarding the days before she
took the child to the hospital. Although Mother had initially reported she
was the child’s sole caregiver between March 7 and March 10, she later
reported that she and her brother, Jaren, had taken the child to her friend
Sandy’s house on Sunday, March 8, and the child had spent the night with
Sandy and her family. And although Mother reported that several family
members had observed and asked Mother about bruises on the child’s legs
on Monday, March 9, Mother insisted she did not notice them until noon
the next day, when they “just appeared.” Mother further reported she had
visited her friend, David Carrillo, Jr. (“David”) several times over the
weekend, but claimed she had visited him for only brief periods of time and
never left the child alone with him because she was aware of his prior
history of domestic violence and child abuse. Mother also denied she was
in a relationship with David, insisting they were “just friends.”

¶8            Jaren and Mother’s father (“Grandfather”), with whom
Mother lived, told Sergeant Bailey they believed Mother was lying about
what had happened, ostensibly to protect the child’s abuser. Grandfather
advised the sergeant that Mother had texted Jaren and told him to lie to the
police about her whereabouts on Sunday, March 8. Jaren advised the


                                     3
                         JURNEE H. v. DCS, N.M.
                           Decision of the Court

sergeant he did not go with Mother to drop off the child at Sandy’s house
on March 8, and he did not know where Mother was that day. He did
report, however, that he saw Mother and the child on Monday evening,
March 9, and the child had a bruise on her forehead at that time. Sergeant
Bailey also interviewed Sandy and her family, and they reported the child
did not stay at their house on Sunday night. They further reported that
Mother and the child had visited them at approximately noon on Tuesday,
March 10, at which time Mother showed them the child’s swollen purple
genitalia; they advised Mother to take the child to the hospital, and after
leaving the child with Sandy’s family for approximately fifteen minutes to
go to the store, Mother returned and left with the child.

¶9             On the night of Sunday, March 15, 2015, Mother called
Sergeant Bailey and told him that she needed to tell him “the truth.” They
agreed to meet the next day, March 16, at the police station, where Mother
admitted she had spent the weekend with her boyfriend David and had left
the child alone in his care for eight to twelve hours on Saturday, March 7,
and twelve to fifteen hours on Sunday, March 8. Mother also admitted that,
although family members had pointed out bruises on the child on Monday,
March 9, and she had sent David a text message asking why the child’s face
looked “beat up,” she nonetheless took the child to David’s house again late
that night, stayed overnight with David, and again left the child in his care
while she went to a convenience store that night. Mother further admitted
asking Jaren to lie for her, but claimed she had done so at her aunt’s
suggestion and because she was afraid of David.

¶10            While the police were investigating the cause of the child’s
injuries, DCS prepared a dependency petition, which DCS filed on March
17, 2015, alleging the child was dependent as to Mother because Mother had
abused and/or neglected the child and/or failed to protect her from
physical and/or sexual abuse. At the March 24 initial dependency hearing,
Mother denied the petition’s allegations, but submitted the issue of
dependency to the court, which adjudicated the child dependent and
approved a case plan of family reunification concurrent with severance and
adoption. To facilitate family reunification, DCS agreed to provide Mother
with numerous services, including a mental health evaluation, drug testing,
parent aide services, individual counseling, parenting classes, and
supervised visitation.

¶11          In late March 2015, Mother was arrested and charged with
child abuse and witness tampering. Following her release from jail and
throughout the dependency, Mother participated in reunification services,



                                     4
                         JURNEE H. v. DCS, N.M.
                           Decision of the Court

including a parent-child relationship assessment,3 drug testing, a mental
health intake assessment, individual counseling, parenting classes, parent
aide services, supervised visits with the child, and a psychological
evaluation.4



3       The therapist who conducted the parent-child relationship
assessment, Jose Amparo, conducted five sessions of interviews,
questionnaires/testing, and observations of Mother and the child in August
and September before issuing his report on October 15, 2015. Amparo
reported that Mother displayed a healthy bond toward the child and
appeared attentive, affectionate, and nurturing toward her; however,
Mother’s test results were indicative of a parent whose expectations exceed
the child’s developmental capabilities, who lacks understanding of normal
child growth and development, whose self-concept is weak and easily
threatened, who tends to be demanding and controlling, who tends to use
children to meet self needs, and who perceives children as objects for adult
gratification. He further reported that the child displayed “an insecure
attachment” and often appeared “avoidant” toward Mother, such that even
when Mother attempted to engage her in conversation or play, the child
would often look or walk away.

4       The report from Mother’s psychological evaluation with Len Sarff,
Ph.D., was issued December 3, 2015. Dr. Sarff diagnosed Mother with a
generalized anxiety disorder, as well as narcissistic, dependent, and
avoidant personality disorders, and opined that Mother’s emotional
functioning interfered with her ability to safely parent the child. He further
opined that Mother likely experiences “periods of marked emotional,
cognitive, or behavioral dysfunction,” is “[u]nlikely to admit responsibility
for personal or family difficulties,” “may defensively deny the presence of
psychological tension or conflicts,” “may typically be unable to delay
gratification and often acts on impulses,” and uses “poor judgment.” He
therefore opined that a child in her care “would be at risk of abuse and/or
neglect at this time.” Dr. Sarff recommended that Mother participate in
parenting classes, supervised visits, “a psychiatric evaluation to determine
if psychopharmacology would be appropriate in helping her,” and long-
term therapy to address her personality disorders.                He further
recommended that Mother and the child participate in family therapy once
Mother was psychologically stable and the child was older, unless DCS
pursued a permanent case plan of severance and adoption. Even with the
proposed services in place, however, Dr. Sarff opined that Mother’s
prognosis to safely parent the child in the foreseeable future was “poor.”


                                      5
                         JURNEE H. v. DCS, N.M.
                           Decision of the Court

¶12           On December 4, 2015, DCS moved to terminate Mother’s
parental rights to the child on the sole ground of abuse or neglect. Mother
denied the allegations, and the juvenile court set the matter for trial.

¶13            At the contested severance hearing held March 29 and May
10, 2016, Mother admitted that she had provided “several different
explanations” to the police and “made up stories” during the course of the
investigation because, at first, she did not know what had happened to the
child and “didn’t believe that [David] did it.” After she realized it “was all
leading back to [David],” however, she nevertheless lied to protect him.
Mother also changed her story regarding the timeline of the child’s injuries
yet again, testifying she left the child with David at approximately 8:00 a.m.
on Monday, March 9, because she had to work, and returned to David’s
house around 4:00 a.m. on Tuesday, March 10. She testified she left the
child with David because she trusted him and believed he was a person of
“good character.” Mother further testified she did not change the child’s
diaper Tuesday morning because the diaper was dry, and when she tried
to feed the child at approximately 7:00 a.m., the child was “fussy” and
refused the bottle, so Mother loaded the child in the car and went to visit
Sandy. Mother testified she changed the child’s diaper at Sandy’s house at
approximately 8:00 a.m., and only then saw the bruise on the child’s
genitalia. At approximately 8:30 a.m., Mother left to visit her friend Teresa,
visited with Teresa for approximately five minutes, then immediately took
the child to the hospital. Mother maintained she had not noticed any of the
other bruises until hospital staff “pointed them out” to her.

¶14           Sergeant Bailey testified that the child had noticeable bruising
and/or abrasions on her face, abdomen, back, genitalia, and legs when he
saw her in the hospital on March 10. He also provided a detailed account
of his investigation, including his interviews of Mother, and he explained
that “[h]er stories weren’t adding up” and he believed she had been
“attempting to cover up for someone,” most likely David.

¶15          After taking the matter under advisement, the juvenile court
issued a detailed ruling, severing Mother’s parental rights to the child on
the ground of abuse or neglect, while finding in part as follows:

       The Court finds the mother’s veracity to be highly
       questionable due to her admitted lies and inconsistent
       statements. After a thorough review of the evidence, the
       Court finds the mother cannot be excluded as a person who
       may have personally caused the heinous injuries that were
       perpetrated upon the child.


                                      6
                          JURNEE H. v. DCS, N.M.
                            Decision of the Court

       However, even if the mother did not personally cause any of
       the injuries to the child, the Court finds the mother knew, or
       should have known, [David] had a history of domestic
       violence, and child abuse, and that she intentionally placed
       the child in a dangerous situation by leaving the child in the
       care of [David].

       The Court finds the mother’s inability or unwillingness to
       provide the child with supervision, and/or timely medical
       care, caused an unreasonable risk of harm to the child.

       The decision by the mother, to leave the child in the care of
       [David], was perilously close to ending in a homicide and the
       Court will not give the mother another opportunity to
       exercise her poor judgment with the child ever again.

The court also found that termination was in the child’s best interest.

¶16           Mother filed a timely notice of appeal. We have jurisdiction
pursuant to Arizona Revised Statutes (“A.R.S.”) § 8-235(A) (2014) and Rule
103(A) of the Arizona Rules of Procedure for the Juvenile Court.

                                  ANALYSIS

       I.     Standard of Review

¶17            A parent possesses a fundamental liberty interest in the care,
custody, and management of her child. Kent K. v. Bobby M., 210 Ariz. 279,
284, ¶ 24, 110 P.3d 1013, 1018 (2005) (citing Santosky v. Kramer, 455 U.S. 745,
753 (1982); Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 248, ¶ 11, 995
P.2d 682, 684 (2000)). Even fundamental rights are not absolute, however.
Id. (citing Michael J., 196 Ariz. at 248, ¶ 12, 995 P.2d at 684). A court may
sever those rights if it finds clear and convincing evidence of one of the
statutory grounds for severance, and finds by a preponderance of the
evidence that severance is in the child’s best interest. See A.R.S. §§ 8-533(B)
(Supp. 2016), -537(B) (2014); Kent K., 210 Ariz. at 281–82, 288, ¶¶ 7, 41, 110
P.3d at 1015–16, 1022.

¶18           The juvenile court retains great discretion in weighing and
balancing the interests of the child, parent, and state. Cochise Cty. Juv. Action
No. 5666-J, 133 Ariz. 157, 160, 650 P.2d 459, 462 (1982). As the trier of fact in
a termination proceeding, the juvenile court “is in the best position to weigh
the evidence, observe the parties, judge the credibility of witnesses, and
resolve disputed facts.” Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93,


                                        7
                          JURNEE H. v. DCS, N.M.
                            Decision of the Court

¶ 18, 219 P.3d 296, 303 (App. 2009) (quoting Ariz. Dep’t of Econ. Sec. v. Oscar
O., 209 Ariz. 332, 334, ¶ 4, 100 P.3d 943, 945 (App. 2004)). Thus, the
resolution of conflicts in the evidence is uniquely the province of the
juvenile court, and we will not reweigh the evidence in our review. Jesus
M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 282, ¶ 12, 53 P.3d 203, 207 (App.
2002); see also Pima Cty. Adoption of B-6355, 118 Ariz. 111, 115, 575 P.2d 310,
314 (1978) (“In considering the evidence it is well settled that an appellate
court will not substitute its own opinion for that of the trial court.” (citation
omitted)).

¶19             We will not disturb the juvenile court’s order absent an abuse
of discretion or unless no reasonable evidence supports its factual findings.
Matthew L., 223 Ariz. at 549, ¶ 7, 225 P.3d at 606; Mary Lou C. v. Ariz. Dep’t
of Econ. Sec., 207 Ariz. 43, 47, ¶ 8, 83 P.3d 43, 47 (App. 2004). In reviewing
the court’s decision to terminate parental rights, we review de novo
questions of law and the court’s legal determinations, including the
application of a statute or rule. See Manuel M. v. Ariz. Dep’t of Econ. Sec., 218
Ariz. 205, 210, ¶ 18, 181 P.3d 1126, 1131 (App. 2008); Ariz. Dep’t of Econ. Sec.
v. Ciana H., 191 Ariz. 339, 341-42, 955 P.2d 977, 979-80 (App. 1998); Maricopa
Cty. Juv. Action No. JV-507879, 181 Ariz. 246, 247, 889 P.2d 39, 40 (App. 1995).

¶20           Under A.R.S. § 8-533(B)(2), the juvenile court may terminate
parental rights if:

       the parent has neglected or wilfully abused a child. This
       abuse includes serious physical or emotional injury or
       situations in which the parent knew or reasonably should
       have known that a person was abusing or neglecting a child.

       II.    Evidence Supporting the Ground of Abuse or Neglect

¶21           Mother argues the juvenile court erred in terminating her
parental rights because “no evidence” supports the conclusion she abused
the child or knew or should have known David was abusing her. Mother
maintains that, although she may have exercised poor judgment, no
evidence supports “that she turned a blind eye or otherwise permitted
abuse to occur after she did become aware.” Even assuming arguendo that
Mother has not waived or rendered moot her argument as the State
contends, Mother’s argument fails because reasonable evidence supports
the juvenile court’s order terminating her parental rights to the child on the
ground of abuse or neglect.

¶22          The record shows that sometime in the days before March 10,
2015, the child experienced significant, life-threatening injuries due to


                                       8
                          JURNEE H. v. DCS, N.M.
                            Decision of the Court

extensive physical and possible sexual abuse. During that time, the child
suffered bruising and/or abrasions to most of her body, significant oral
trauma, blunt-force trauma to her genitalia, and right leg fractures.

¶23             Further, Mother either abused the child or failed to protect her
from the abuse. Mother initially reported the child had been in her
exclusive care in the week before March 10; however, Mother had no
plausible explanation for how the child sustained such significant and
severe injuries while in her sole care. Over the next several days, Mother’s
account and timeline of the child’s injuries changed, and she later admitted
leaving the child with David for a significant number of hours on March 7
and 8, despite knowing about David’s history of domestic violence and
child abuse. Mother nevertheless claimed, even at trial, that she had not
noticed the child’s bruises (except for the bruised genitalia) until hospital
staff “pointed them out”; however, Mother’s own statements contradict her
claim. Mother admitted to the police that family members had pointed out
bruises on the child on Monday, March 9, and she eventually
acknowledged she texted David to ask why the child’s face looked “beat
up” that day. Further, Grandfather reported that, on March 9, he noticed
the child was fussy, would not eat, and had a red mark on her mouth, and
Jaren also reported observing a bruise on the child’s head that night.
Finally, at trial, Sergeant Bailey testified that the child’s bruises were clearly
noticeable, and Mother’s assigned DCS caseworker, who observed the child
shortly after she arrived at the hospital, testified the child “was bruised
from head to toe” and had “obvious bruising” and/or abrasions on her
head, ears, back, and thighs. The caseworker stated that it was one of the
most “severe” physical abuse cases he had ever experienced as a
caseworker, and noted that Mother did not provide “clear” or
“appropriate” answers when asked about the possible source of the child’s
injuries.

¶24            Moreover, despite knowing that the child had been in David’s
care, the child had noticeable bruising, and David had an abusive history,
Mother nonetheless took the child to David’s house again Tuesday morning
and left her in his care while Mother went to a convenience store. The DCS
caseworker opined that the child remained at risk of future abuse if placed
back in Mother’s care because Mother did not show remorse for or appear
to understand the severity of her decisions.

¶25           Accordingly, on this record, reasonable evidence supports the
juvenile court’s order terminating Mother’s parental rights on the ground
of abuse or neglect.



                                        9
                          JURNEE H. v. DCS, N.M.
                            Decision of the Court

       III.   Due Process

¶26           Mother states she was compliant with the case plan, and the
court’s decision to terminate her parental rights based on allegations or
facts that “were available to the court at the initial appearance on the
dependency petition” was “fundamentally unfair.” In effect, Mother
appears to claim the juvenile court denied her due process by not moving
straight to severance on the ground of abuse or neglect, and instead
providing her the opportunity to participate in reunification services.

¶27           To satisfy due process, procedures employed in termination
proceedings must be appropriate and fair. See Mara M. v. Ariz. Dep’t of Econ.
Sec., 201 Ariz. 503, 507, ¶ 24, 38 P.3d 41, 45 (App. 2002). What constitutes
due process is not fixed or categorical, see Borchers v. Ariz. Bd. of Pardons &
Paroles, 174 Ariz. 463, 469, 851 P.2d 88, 94 (App. 1992); however, due process
essentially requires reasonable notice and an opportunity to be heard, see
J.D.S. v. Franks, 182 Ariz. 81, 95, 893 P.2d 732, 746 (1995), and generally
includes the right to have counsel participate and cross-examine adverse
witnesses, see Ariz. State Dep’t of Pub. Welfare v. Barlow, 80 Ariz. 249, 252-53,
296 P.2d 298, 300 (1956); Maricopa Cty. Juv. Action No. JS-7499, 163 Ariz. 153,
158, 786 P.2d 1004, 1009 (App. 1989).

¶28             In this case, Mother received due process. At the hearing on
the motion for termination, Mother was represented by counsel, given an
opportunity to cross-examine witnesses, and allowed to testify on her own
behalf. Additionally, DCS’s December 2015 termination motion provided
Mother with adequate notice of the reasons DCS was seeking termination.
See, e.g., Maricopa Cty. Juv. Action No. JS–501904, 180 Ariz. 348, 355, 884 P.2d
234, 241 (App. 1994) (concluding an amendment to a petition asserting a
new ground for termination satisfied due process). The fact that DCS relied
on many of the same facts alleged in its dependency petition—that is, the
allegations that the child sustained serious injuries and that Mother
provided inconsistent statements regarding how the injuries occurred and
who was caring for the child—did not deny Mother due process; to the
contrary, it arguably provided her with additional procedural protections
because she was put on notice as early as March 2015 that DCS might move
to sever her parental rights to the child on the ground of abuse or neglect.

¶29           Further, at the time of the initial dependency hearing, DCS
and the police—hindered by Mother’s misrepresentations and lack of
candor—were still attempting to determine who had abused the child and
the extent of Mother’s role in the abuse. And, although Mother allegedly
told Sergeant Bailey “the truth” when she spoke with him on March 16, the


                                       10
                          JURNEE H. v. DCS, N.M.
                            Decision of the Court

record does not indicate DCS was aware of her most recent admissions—
specifically, that she had left the child with David, a person she knew to be
a child abuser, for much of that weekend—when DCS developed its
concurrent plans of family reunification and severance and adoption.5

¶30            Moreover, the reunification services were designed in part to
help Mother “learn the importance of monitoring other individuals who
have access to [her] child” and “ensure whoever has access to [the child]
will provide [her] a safe and appropriate environment.” Nonetheless, at
trial, Mother continued to maintain David was a person of “good
character,” continued to fail to offer a plausible explanation for the cause of
the child’s injuries, and failed to acknowledge the severity of those injuries.
And shortly before trial, Mother told her parent aide that if she had not
taken the child to the hospital, she “would have been in Alabama,” where
she was planning to move, and “none of this would have happened”—a
statement indicating a continuing lack of concern for the child’s physical
wellbeing. Mother’s statements indicate a difficulty in grasping the goals
of the reunification services. This concern and the evaluations submitted
by Amparo—the therapist who conducted the parent-child relationship
assessment—and Dr. Sarff were facts not available to DCS at the time of the
initial dependency hearing.

¶31           Given the due process protections afforded Mother, we
conclude the juvenile court did not deny Mother due process by severing
her parental rights to the child on the ground of abuse or neglect.

       IV.    Best Interest

¶32         Mother also challenges the juvenile court’s finding that
severance was in the child’s best interest.

¶33          To prove severance is in a child’s best interest, DCS must
show that severance either provides an affirmative benefit or eliminates
potential harm to the child if the relationship between the parent and the


5      Arguably, the fact that Mother was given the opportunity to
participate in services while DCS and the police continued their
investigations afforded Mother more due process protection than she was
due. See A.R.S. § 8-846(D)(1)(d) (Supp. 2016) (providing that the juvenile
court may relieve DCS of the obligation to provide reunification services if
the court finds the parent caused, or knew or reasonably should have
known that another person caused, the child to suffer serious physical
injury).


                                      11
                           JURNEE H. v. DCS, N.M.
                             Decision of the Court

child is allowed to continue. Maricopa Cty. Juv. Action No. JS–500274, 167
Ariz. 1, 6–7, 804 P.2d 730, 735–36 (1990); Oscar O., 209 Ariz. at 334, ¶ 6, 100
P.3d at 945. The best interest requirement may be met if a current adoptive
plan exists for the child or even if DCS can show that the child is adoptable.
JS–500274, 167 Ariz. at 6, 804 P.2d at 735; JS–501904, 180 Ariz. at 352, 884
P.2d at 238. The juvenile court may also consider evidence that an existing
placement is meeting the needs of the child in determining that severance
is in a child’s best interest. Audra T. v. Ariz. Dep’t of Econ. Sec., 194 Ariz. 376,
377, ¶ 5, 982 P.2d 1290, 1291 (App. 1998). Additionally, the court may take
into account that, in most cases, “the presence of a statutory ground [for
severance] will have a negative effect on the children.” Bennigno R. v. Ariz.
Dep’t of Econ. Sec., 233 Ariz. 345, 350, ¶ 23, 312 P.3d 861, 866 (App. 2013)
(quoting Maricopa Cty. Juv. Action No. JS–6831, 155 Ariz. 556, 559, 748 P.2d
785, 788 (App. 1988)).

¶34            Reasonable evidence in the record supports the juvenile
court’s finding that severance was in the best interest of the child. First,
severing Mother’s parental rights would affirmatively benefit the child.
The child has been placed with a foster family that is meeting her needs—
including social, developmental, medical, and dental—and has expressed
an interest in caring for her permanently. The child is bonded to her foster
parents and thriving in their care. Further, in addition to the foster family,
DCS has located potential adoptive relatives in Alabama, California, and
Colorado.

¶35           Second, the record indicates that leaving Mother’s parental
rights intact would be detrimental to the child. Mother’s DCS caseworker
opined that reunification with Mother was not in the child’s best interest
due to Mother’s poor decision making and apparent inability to understand
the severity of her decision to leave the child with an inappropriate
caregiver. Furthermore, Dr. Sarff opined that Mother was “too volatile --
and emotionally [unstable] to be able to care for a child safely,” and a child
in her care would be at risk of abuse or neglect.

¶36           In this case, the reasonable evidence supporting the statutory
grounds for severance also supports a finding that preserving Mother’s
parental rights could harm the child. The record demonstrates both the
affirmative benefits to the child from severance and the elimination of
potential harm that would exist if the parent-child relationship were not
severed. See JS–500274, 167 Ariz. at 6, 804 P.2d at 735. Accordingly, the
juvenile court did not err in finding that severing Mother’s parental rights
was in the child’s best interest.



                                        12
                       JURNEE H. v. DCS, N.M.
                         Decision of the Court

                             CONCLUSION

¶37            The juvenile court’s order terminating Mother’s parental
rights to the child is affirmed.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                      13